Title: From George Washington to Henry Lee, Jr., 5 April 1786
From: Washington, George
To: Lee, Henry Jr.



Dear Sir,
Mount Vernon April 5th 1786.

Ascribe my silence to any cause rather than the want of friendship, or to a disinclination to keep up a friendly intercourse with you by letter. Absences from home, hurry of business, company, &ca, however justly they might be offered, are too stale & commonplace, to be admitted. I therefore discard them. Throwing myself upon your lenity, and depending more upon your goodness than on any apology I could make, as an excuse for not having acknowledged the receipt of your favors of the 16th of Feb. and 2d of march, before this time.
The first came to hand just after I had made one trip to our Works at the great Falls of this River, and when I was upon the eve of a second to the same place; where the board of Directors met, by appointment, the 1st day of last month. I can therefore, from my own observation, inform you, that this business is progressing in a manner that exceeds our most sanguine expectations. Difficulties vanish as we proceed. The time & expence which it was supposed we shd have to encounter at this place, will both, be considerably reduced. After a thorough investigation of the ground there, we have departed from Ballendines rout for the Canal—marked a fresh one—(which in our judgments will save ⅘ths of the labour, time, & expence; and in the opinion of Mr Brindley, who has just been to view them 9/10 ths)—and be equally good when effected. To sum up the whole in one word—if there are any doubts remaining of the success of this undertaking, they must be confined to three classes of people—1 those who have not opportunities of investigation—2, those who, having it in their power will not be at the trouble of doing it—and 3, those whose interests being opposed,

do not wish to be convinced. The great Falls, is the only place where, under our present view of the river, we conceive it necessary to establish Locks. The ground favors them. and there can be no doubt (this being the case) of their succeeding as well in this, as in other Countries, as the materials for erecting them are abundant & cheap. What difficulties may hereafter be found, where none was apprehended, I will not take upon me to determine; but where they were thought wholly to lie, we are free from apprehension.
My sentiments with respect to the Fœderal government are very well known—publickly, & privately, have they been communicated without reserve, but my opinion is, that there is more wickedness than ignorance in the conduct of the States, or in other words, in the conduct of those who have too much influence in the fabrication of our Laws; and that, till the curtain is withdrawn, and the private views, & selfish principles upon which these men act, are exposed to public notice & resentment, I have little hopes of amendment; without another convulsion. The picture of our affairs as drawn by the Committee, approved by Congress, and handed to the public, did not at all surprize me. before that report appeared, though I could not go into the minutiæ of matters, I was more certain of the agregate of our distresses than I am now of the remedy which will be applied. And without the latter, I do not see upon what ground your Agent at the Court of Morocco, and the other at Algeirs are to treat, unless—having to do with new hands—they mean to touch the old string again, and make them dance a while, to the tune of promises.
I thank you for the Pamphlet which contains the corrispondence between Mr Jay & Mr Littlepage; and shall be obliged to you for a Gazette containing the publication of the latter, which appears to have given rise to it. With sentiments of great esteem & regard I am—Dear Sir Yr Obedt & Affec. Servt

Go: Washington

